DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 13 and 19 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2017/0039445 and US 2018/0245927. 
The improvement comprises:
US 2020/0322868 is considered as the closest prior art that teaches a system implementing a micro-location detection process (Fig.2), comprising:
a user placing the mobile device in a location that corresponds to an image capture location (Fig.2 element 201 and para.27);
using data from positional sensors contained with the electronic device, the system will determine whether the positional data indicates that the device is properly oriented and in the image capture location (Fig.2 element 203 and para.28); 
wherein the system may receive positional sensor data from the positional sensor, and it will compare the received positional sensor data to expected positional sensor parameters (para.28);
determining, based on the received positional sensor data (and optionally the image data), that the portable electronic device is not properly oriented and in the image capture position, it will output an instruction that will inform a user how to place the mobile device proximate a stationary electronic device in a location (Fig.2 element 205 and para.31);
When the processor determines, based on the received positional sensor data, that the portable electronic device is properly oriented and in the image capture position (Fig.2 element 203 and para.32), it will then capture an image of a boundary of the micro-location, and it will initiate the processing of images captured by the device to extract one or more features from the images (Fig.2 element 207 and para.32);
wherein features are extracted so as to facilitate image classification or retrieval and matching tasks (para.32);
accessing a data set of known micro-location features and determine whether the features in the image match the parameters of any known micro-location in the data set (Fig.2 element 209 and para.36);
determine whether any other sensors of the mobile device have received data that corresponds to any of the candidate micro-locations (Fig.2 element 217 and para.37);

processing the image to extract one or more features of the stationary device (such as its shape, user interface hardware positions, data on its label, and the like) and compare the extracted features to a set of known stationary device data in order to identify the stationary electronic device (Fig.2 element 213 and para.38);
If the system cannot determine that the mobile device is in a known micro-location (Fig.2 element 209 and para.38), it may again cause the mobile device to output (via a display and/or audio output) an instruction for the user to reposition the device (Fig.2 element 205 and para.39);
providing the mobile device with a network identifier and/or security code that the device can use to access a local network to which the stationary electronic device is connected (Fig.2 element 211 and para.40); and 
when this network connection occurs, the system may cause the mobile device to communicate with the stationary device (Fig.2 element 215 and para.41).

US 2018/0245927 teaches a method for positioning (Fig.7 and para.150) comprising: 
Sensor measuring (Fig.7 step 700 and para.151); 
performing simultaneous localization and mapping (SLAM) and  comparing mapping block 202 and navigating block 702, both perform similar functions (Fig.7 step 702 and para.152);
wherein when navigating, generation of path estimates, LMVs, and UPFs for navigating can also be used to generate new, and update existing pedestrian lane maps (para.152); 
determining an initial rough location of the mobile device 116 to determine which sections on the pedestrian lane map are in the vicinity of the mobile device 116 can be done based on BLE beacons, Wi-Fi hotspots location data, inaccurate GPS readings and inaccurate INS/PDR estimates (Fig.7 step 703 and para.153);
searching for match is performed (Fig.7 step 704 and para.154);
wherein the search and match module 108 performs a function similar to the AMGU module 120 including comparing the generated UPFs to stored UPFs in a pedestrian lane map (navigation, map local copy 112) to determine matching UPFs (para.154); 
If (fails to find match) a match is not found 706, the method loops to block 704 and continues searching for a match between the generated measurements and the pedestrian lane map (Fig.7 step 706 and para.154);
when a match is found 706, the method typically enters a tracking state 730, or tracking mode (Fig.7 step 706 and para.155);
wherein in this state, the location uncertainty is typically lower than the location uncertainty of a non-tracking state (para.155);
in the tracking state 730 feedback to the INS/PDR module and correction of INS/PDR estimates continues, as well as searching and matching, but typically on a smaller search area (Fig.7 step 730 and para.157);
wherein when a match is not found (fails to find match) recent tracking is lost, i.e. the generated UPFs and sensor data no longer indicate a match oh the pedestrian lane map for a nominal amount of time or distance, and/or the location uncertainty exceeds a defined amount and the method loops back to search for a match 704 on a larger area (Fig.7 step 730 and para.157).

With regard Claims 1, 13 and 19, US 2017/0039445 in view of US 2018/0245927 fails to teach the limitation of "making a determination that the observed mobility pattern corresponds to reference data associated with a non-specific location, the non-specific location being at a designated location specificity level; and based at least on the determination, providing an output indicating that the device is located at the non-specific location." as recited in claims 1, 13 and 19, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2017/0039445 is cited because they are put pertinent to the image capture device of a mobile electronic device captures an image of a boundary of a room in which the portable electronic device is positioned. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633